Exhibit 10.1

 

CONSULTING AGREEMENT

 

 

Effective May 11, 2018, (the “Effective Date”) Patricia Scheller (“Consultant”)
and Viveve Medical, Inc. (“Company”) agree as follows:

 

1.      Services; Payment; No Violation of Rights or Obligations. Consultant
agrees to undertake and complete the Services (as defined in Exhibit A) in
accordance with and on the schedule specified in Exhibit A. As the only
consideration due Consultant regarding the subject matter of this Agreement,
Company will pay Consultant in accordance with Exhibit A. Unless otherwise
specifically agreed upon by Company in writing (and notwithstanding any other
provision of this Agreement), all activity relating to Services will be
performed by and only by Consultant or by employees of Consultant and only those
such employees who have been agreed upon in writing in advance by Company.
Consultant agrees that Consultant will not (and will not permit others to)
violate any agreement with or rights of any third party or, except as expressly
authorized by Company in writing hereafter, use or disclose at any time
Consultant’s own or any third party’s confidential information or intellectual
property in connection with the Services or otherwise for or on behalf of
Company.

 

2.        Ownership Rights; Proprietary Information; Publicity.

 

a.     Company shall own all right, title and interest (including all
intellectual property rights of any sort throughout the world) relating to any
and all inventions, works of authorship, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by or
for or on behalf of Consultant during the term of this Agreement that relate to
the subject matter of or arise out of or in connection with the Services or any
Proprietary Information (as defined below) (collectively, “Inventions”) and
Consultant will promptly disclose and provide all Inventions to Company.
Consultant hereby makes all assignments necessary to accomplish the foregoing
ownership. Consultant shall assist Company, at Company’s expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce and defend any rights assigned. Consultant hereby irrevocably designates
and appoints Company as its agents and attorneys-in-fact, coupled with an
interest, to act for and on Consultant’s behalf to execute and file any document
and to do all other lawfully permitted acts to further the foregoing with the
same legal force and effect as if executed by Consultant and all other creators
or owners of the applicable Invention.

 

b.     Consultant agrees that all Inventions and all other business, technical
and financial information (including, without limitation, the identity of and
information relating to customers or employees) developed, learned or obtained
by or on behalf of Consultant during the period that Consultant is to be
providing the Services that relate to Company or the business or demonstrably
anticipated business of Company or in connection with the Services or that are
received by or for Company in confidence, constitute “Proprietary Information.”
Proprietary information also includes information received in confidence by the
Company from its customers or suppliers or other third parties. Consultant shall
hold in confidence and not disclose or, except in performing the Services, use
or permit to be used any Proprietary Information. However, Consultant shall not
be obligated under this paragraph with respect to information Consultant can
document is or becomes readily publicly available without restriction through no
fault of Consultant, provided that Consultant must promptly notify Company of
any knowledge of the same. Upon termination or as otherwise requested by
Company, Consultant will promptly provide to Company all items and copies
containing or embodying Proprietary Information, except that Consultant may keep
its personal copies of its compensation records and this Agreement. Consultant
also recognizes and agrees that Consultant has no expectation of privacy with
respect to Company’s telecommunications, networking or information processing
systems (including, without limitation, stored computer files, email messages
and voice messages) and that Consultant’s activity, and any files or messages,
on or using any of those systems may be monitored at any time without notice.

 

 

--------------------------------------------------------------------------------

 

 

c.     As additional protection for Proprietary Information, Consultant agrees
that during the period over which it is to be providing the Services and for one
(1) year thereafter, Consultant will not directly or indirectly encourage or
solicit any employee or consultant of Company to leave Company for any reason.

 

d.     To the extent allowed by law, Section 2(a) and any license granted
Company hereunder includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively, “Moral
Rights”). Furthermore, Consultant agrees that notwithstanding any rights of
publicity, privacy or otherwise (whether or not statutory) anywhere in the
world, and without any further compensation, Company may and is hereby
authorized to (and to allow others to) use Consultant’s name in connection with
promotion of its business, products or services. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible and agrees not to assert any Moral Rights with
respect thereto. Consultant will confirm any such ratifications and consents
from time to time as requested by Company. If any other person is in any way
involved in any Services, Consultant will obtain the foregoing ratifications,
consents and authorizations from such person for Company’s exclusive benefit.

 

e.     If any part of the Services or Inventions or information provided
hereunder is based on, incorporates, or is an improvement or derivative of, or
cannot be reasonably and fully made, used, reproduced, distributed and otherwise
exploited without using or violating technology or intellectual property rights
owned by or licensed to Consultant (or any person involved in the Services) and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work or information performed or provided hereunder,
or any assigned rights (including any modifications, improvements and
derivatives of any of them).

 

 

--------------------------------------------------------------------------------

 

 

3.       Warranties and Other Obligations. Consultant represents, warrants and
covenants that: (i) the Services will be performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant); (iii) Consultant has the full right to allow it to
provide Company with the assignments and rights provided for herein (and has
written enforceable agreements with all persons necessary to give it the rights
to do the foregoing and otherwise fully perform this Agreement); (iv) Consultant
shall comply with all applicable laws and Company safety rules in the course of
performing the Services; and (v) if Consultant’s work requires a license,
Consultant has obtained that license and the license is in full force and
effect.

 

4.       Termination. If either party breaches a material provision of this
Agreement the other party may terminate this Agreement upon ten (10) days’
notice, unless the breach is cured within the notice period. Company also may
terminate this Agreement, with or without cause, and with or without notice five
months after the Effective Date without breach of this Agreement. Consultant may
terminate this Agreement upon fifteen (15) days’ notice. Upon termination of
this Agreement, Company shall pay all amounts due for the Services completed
prior to the termination date of this Agreement. Sections 2 (subject to the
limitations set forth in Section 2(c)) through 9 of this Agreement and any
remedies for breach of this Agreement shall survive any termination or
expiration. Company may communicate the obligations contained in this Agreement
to any other (or potential) client or employer of Consultant.

 

5.       Relationship of the Parties; Independent Contractor; No Employee
Benefits; Taxes; Indemnification. Notwithstanding any provision hereof,
Consultant is an independent contractor and is not an employee, agent, partner
or joint venturer of Company and shall not bind nor attempt to bind Company to
any contract. Nothing in this Agreement shall be interpreted or construed as
creating or establishing a relationship of employer and employee between Company
and Consultant, or any employee or agent of Consultant. Consultant shall accept
any directions issued by Company pertaining to the goals to be attained and the
results to be achieved by Consultant, but Consultant shall be solely responsible
for the manner and hours in which the Services are performed under this
Agreement. Consultant shall not be eligible to participate in any of Company’s
employee benefit plans, fringe benefit programs, group insurance arrangements or
similar programs. Company shall not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage or any other
statutory benefit to Consultant. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and acknowledges
the obligation to pay all taxes, including without limitation all federal and
state income tax, social security taxes and unemployment, disability insurance
and workers’ compensation applicable to Consultant and any person who performs
Services in connection with this Agreement, and that Consultant will not be
eligible for any employee benefits (nor does Consultant desire any of them) and
expressly waives any entitlement to such benefits.

 

6.        Indemnification. Consultant agrees to indemnify and hold the Company,
its affiliates and their respective directors, officers, agents and employees
harmless to the extent of any obligation imposed on the Company (i) to pay
withholding taxes or similar items . Consultant further agrees to indemnify and
hold the Company, its affiliates and their respective directors, officers,
agents and employees harmless from and against all claims, demands, losses,
damages and judgments, including court costs and attorneys’ fees, arising out of
or based upon any breach or alleged breach by Consultant of any representation,
warranty, certification, covenant, obligation or other agreement set forth in
this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

7.       Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer or subcontract any rights or obligations under this Agreement
without the written consent of Company. Any attempt to do so shall be void.
Company may fully assign and transfer this Agreement in whole or part.

 

8.       Notice. All notices under this Agreement shall be in writing and shall
be deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or to such other address as such party last provided
to the other by written notice.

 

9.       Whistleblower Protection. For the avoidance of doubt, Consultant
understands that pursuant to the federal Defend Trade Secrets Act of 2016,
Consultant shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

10.      Miscellaneous.

 

a.     Any breach of Section 2 or 3 will cause irreparable harm to Company for
which damages would not be an adequate remedy, and therefore, Company will be
entitled to injunctive relief with respect thereto in addition to any other
remedies.

 

b.     The failure of either party to enforce its rights under this Agreement at
any time for any period shall not be construed as a waiver of such rights. No
changes or modifications or waivers to this Agreement will be effective unless
in writing and signed by both parties.

 

c.     In the event that any provision of this Agreement shall be determined to
be illegal or unenforceable, that provision will be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.

 

d.     This Agreement shall be governed by and construed in accordance with the
laws of the State of California without regard to the conflicts of laws
provisions thereof.

 

 

--------------------------------------------------------------------------------

 

 

e.     This Agreement constitutes the entire agreement and understanding between
the Parties with respect to the subject matter herein and supersedes all prior
written and oral agreements, discussions, or representations between the
Parties, provided that Section 7 of the Employment Agreement between Consultant
and the Company, dated February 27, 2018 (except as modified in Exhibit A to
this Agreement), the Confidential Information and Invention Assignment Agreement
between Consultant and the Company, dated February 27, 2018, and the Separation
Agreement and Release between Consultant and Company executed simultaneously
herewith, remain in full force and effect. Consultant represents and warrants
that she is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.

 

f.     Headings are used in this Agreement for reference only and shall not be
considered when interpreting this Agreement.

 

g.     In any court action at law or equity that is brought by one of the
Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

 

h.     This Agreement may be signed in two counterparts, each of which shall be
deemed an original, with the same force and effectiveness as though executed in
a single document.

 

 

 

 

VIVEVE MEDICAL, INC.

 

 

 

 

 

 

Dated: May 30, 2018

By:

 /s/ Scott Durbin

 

Name:

 Scott Durbin

 

Title:

 Chief Executive Officer

                    PATRICIA SCHELLER                   Dated: May 30, 2018 /s/
Patricia Scheller               Address:        

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

TERM

 

The term during which Consultant will provide services under this Agreement will
be for six (6) months from the effective date of this Agreement, unless
terminated earlier under Section 4 above, whichever occurs first (the
“Consulting Period”).

 

SERVICES

 

The services to be provided by Consultant will consist of advising on activities
relating to ongoing patent litigation, ongoing employment litigation, corporate
transactions and any other services as may be requested by the Company
(collectively, the “Services”). The Services shall also include Consultant
providing full cooperation with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while the Consultant was employed by the Company, excluding any such
claims or actions brought or asserted by the Company against Consultant. The
Consultant’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times.

 

FEES/EXPENSES 

 

The Company agrees to pay Consultant a fee of $16,000 per month (the “Consulting
Fee”) for the Services performed during the Consulting Period. The Consulting
Fee shall be earned and paid in arrears on a monthly basis.

 

Expense reimbursement (limited to required, reasonable expenses authorized in
writing by Company in advance, and payable after itemized invoice and delivery
of receipts).

 

Consultant acknowledges and agrees that during the Consulting Period, Consultant
shall not be entitled to any per diem fees addressed in Section 7(c) of the
Employment Agreement between Consultant and the Company, dated February 27,
2018. Any such rights are suspended and superseded by the terms of this
Agreement during the Consulting Period. Consultant acknowledges and agrees that
immediately after the Consulting Period, Consultant’s rights and obligations
under Section 7(c) of the Employment Agreement shall continue in full force and
effect, and should Consultant be needed to cooperate with the Company after the
end of the Consulting Period she will do so per the terms of Section 7(c) of the
Employment Agreement.